DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan W. Gundlach on March 2, 2022.

	In the claims:
12.	(Currently Amended) An apparatus, comprising:
a memory array; and
a memory controller coupled with the memory array and configured to cause the apparatus to:
communicate, over a data bus coupled with the apparatus, a first set of sensed data in a first signal modulated in accordance with a first modulation scheme, wherein the first set of sensed data is sensed from the memory array;
select, based at least in part on a set of operating parameters of the  memory controller, a second modulation scheme different from the first modulation scheme; and
communicate, over the data bus, a second set of sensed data in a second signal modulated in accordance with the second modulation scheme, wherein the second set of sensed data is sensed from the memory array.

a clock circuit configured to generate a first clock signal at a first frequency and a second clock signal at a second frequency, wherein the memory controller is configured to:
communicate the first set of sensed data in the first signal at the first frequency; and
communicate the second set of sensed data in the second signal at the second frequency, wherein the second frequency is different than the first frequency.
14.	(Currently Amended) The apparatus of claim 12, wherein the memory controller is further configured to cause the apparatus to:
determine a change in an operating parameter of the set of operating parameters after communicating the first signal, wherein the second modulation scheme is selected based at least in part on determining the change in the operating parameter.
15.	(Currently Amended) The apparatus of claim 12, wherein the memory controller is further configured to cause the apparatus to:
receive, for storage at the memory array, a third set of data in a third signal modulated according to the first modulation scheme; and
receive, for storage at the memory array, a fourth set of data in a fourth signal modulated according to the second modulation scheme.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest a method, or apparatus therefore, comprising communicating over a data bus coupled to a memory device, sensed data in a signal modulated using a first modulation scheme, then selecting a second, different modulation scheme, based at least in part of a set of operating parameters of the memory device or memory controller, for communicating sensed data over the bus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        March 11, 2022